DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending.

Applicants have amended the parent claims with the additional features from the Specification regarding the adjustable length between the core walls (or width between the first and second core walls), see [0029], see page 8.  See comments below regarding the amended claim set.

Applicants have amended claim 8 with the claim now being dependent upon claim 7.  This corrects the previous objection raised in the Office Action dated 2/5/2021, and thus, the objection of claim 8 has been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The claims have been amended with the new features regarding the adjustment of the distance between the core walls.  Here, the feature combined with the adapter features in a casting mold and method.

The Schlusselbauer (US 2013/0059026) reference directs to the casting forms with a projection.  The Schlusselbauer reference lacks the additional new features of the latest amendment.
The Campbell (US 760681) reference teaches only of the configuration between the protrusion and the core and lacks the teaching of the additional new features of the latest amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, particularly:
Sahala (US 2015/0008606) teaches of adjustable width of core walls, see Figs. 4A, 4B.  The core being part of a screw 3 for slipform casting, see Figs. 1-4B.
Day (US 4606878) teaches cores with adjustable walls 80, 90.
Strickland (US 4614326) teaches a mold with external work panels12 and having an adjustable corners 20 of the core.
Refsnider (US 1181035) teaches of mold 1 with detachable cores 2.
Robbins (US 828140) teaches detachable cores e in a mold 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744